DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to describe the claimed subject matter of claims 1-8, 10, and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites providing a neural stimulator including a plurality of electrodes suitable to stimulate neural tissue (lines 2-3), but does not mention the neural stimulator in the “stimulating” step (line 4). Is the “stimulating” performed by the neural stimulator?

Claim 1, line 8, recites the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the reducing step is required to meet the claim. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the reducing step in line 8 is not required. The Examiner recommends replacing “if” with --when--.
	With respect to claim 4, what is an instantaneous current sum check? A Google search: “What is a sum check” returned hits for a checksum and a summation check (for telecommunications)? It appears that the sum check is an integrity check of the data used for testing total power dissipation. Please confirm if this understanding is correct.
	Claims 2-3 and 5-13 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US Patent No. 5,755,744 to Shaw et al. (hereinafter referred to as “Shaw”).
Referring to claims 1-2, Shaw discloses a method of stimulating neural tissue (e.g., Abstract: ECT therapy applies an electric pulse train to a patient) comprising: providing a neural stimulator including a plurality of electrodes suitable to stimulate neural tissue (e.g., Abstract, column 6, lines 40-65: ECT system has a pulse generator with a plurality of ECT stimulus electrodes where ECT therapy is known to pass small electric currents through the brain of a patient, as evidenced by https://clinicaltrials.gov/ct2/show/NCT00487500); stimulating neural tissue in accordance with external input (e.g., column 4, lines 17-31: applying a train of ECT pulses to a patient with predetermined or programmed parameters);  testing total power dissipation of the neural stimulator (e.g., column 4, lines 17-40; column 21, line 66-column 23, line 44; column 26, lines 46-60; column 27, line 59 – column 28, line 22; column 29, lines 50-65);  comparing the total power dissipation to a predetermined maximum power dissipation (e.g., column 22, lines 9-24; column 27, lines 30-36)  and reducing stimulation if the total power dissipation exceeds the predetermined maximum power dissipation (e.g., column 27, lines 30-36: if the measured energy is not within a predetermined tolerance of the estimated energy, the test fails, and column 4, lines 17-31: if the detected pulse train fails outside the predetermined acceptable values, treatment is terminated, i.e., stimulation is discontinued). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent No. 5,876,425 to Gord et al. (hereinafter referred to as “Gord”).
Shaw discloses the method according to claim 1, but does not expressly disclose that the testing total power dissipation is controlled via an RF power control loop. However, Gord is directed to a power control loop for an implantable tissue stimulation that employs a power control loop between an external control device and an implantable device so that only the amount of power needed by the operating device to sustain its operating conditions is transmitted (e.g., abstract and column 28, line 17-.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0098065 to Hagglof et al. (hereinafter referred to as “Hagglof”).
Shaw discloses the method according to claim 1, but does not expressly disclose that the testing total power dissipation is testing with an instantaneous current sum check.  However, Hagglof, in a related art: transcutaneous nerve and muscle stimulator, teaches that a computer may receive data from the stimulator including any checksum discrepancies that may have occurred during the performance of the stimulator (e.g., paragraph [0024] of Hagglof). Thus, one of ordinary skill in the art would have recognized the benefits of testing with an instantaneous current sum check to alert the user of any discrepancies that occurred during performance of the stimulator in view of the teachings of Hagglof. Consequently, one of ordinary skill in the art would have modified the method of Shaw so that the testing employs an instantaneous current sum check in order to maintain the integrity of the determined total power dissipation as .
 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent No. 4,075,504 to Gnaedinger.
Shaw discloses the method according to claim 1, but does not expressly disclose that the testing total power dissipation is testing with a thermistor in the neural stimulator.  However, Gnaedinger, in a related art: power supply apparatus, teaches that a thermistor may be used as a power sensing device (e.g., column 4, line 61- column 5, line 30 of Gnaedinger). Thus, one of ordinary skill in the art would have recognized the benefits of testing with a thermistor as a power sensing device that can terminate battery charger operation in response to the total power demand exceeding a predetermined level. Consequently, one of ordinary skill in the art would have modified the method of Shaw so that the testing employs a thermistor as its power sensing device that terminates the operation of the stimulator when the total power demand exceeds a predetermined level as taught by Gnaedinger, and because the combination would have yielded the predictable result of a method for stimulating neural tissue with the ability to terminate stimulator operation when the total power demand exceeds a predetermined level.


Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0038134 to Greenberg et al. (hereinafter referred to as “Greenberg”).
With respect to claim 6, Shaw discloses the method according to claim 1, but does not expressly disclose that the external input is video input from a video processor. However, Greenberg, in a related art: package for an implantable medical device, teaches that the external input is video from a CCD or CMOS video camera that gathers an image of what the eyes would be seeing if they were functional (e.g., abstract of Greenberg). Thus, one of ordinary skill in the art would have recognized the benefits of an external input being video from a video processor in view of the teachings of Greenberg. Consequently, one of ordinary skill in the art would have modified the method of Shaw so that its external input includes a video processor as taught by Greenberg, and because the combination would have yielded the predictable result of a method for stimulating neural tissue with video images.
As to claim 7, Shaw discloses the method according to claim 1, but does not expressly disclose that the stimulating neural tissue is stimulating visual neural tissue to form artificial vision. However, Greenberg teaches the stimulation of visual neural tissue (e.g. retinal cells) to restore color vision with a retinal color prosthesis (e.g., abstract and paragraphs [0002]-[0003] of Greenberg). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating visual neural tissue to form artificial vision in view of Greenberg. Consequently, one of ordinary skill in the art would have modified the method of Shaw so that the step of stimulating neural tissue is simulating 
 	With respect to claim 8, Shaw discloses the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue according to external input includes receiving input from multiple sources. However, Greenberg teaches that a method for stimulating visual neural tissue includes receiving input from external images means, an eye-tracker, a head-motion tracker, a data processor, a patient’s controller, a physician’s controller and telemetry means (e.g., abstract of Greenberg). Thus, one of ordinary skill in the art would have recognized the benefits of receiving input from multiple sources in view of the teachings of Greenberg.  Consequently, one of ordinary skill in the art would have modified the method of Shaw so that the step of stimulating neural tissue includes receiving input from multiple sources in view of the teachings of Greenberg, and because the combination would have yielded the predictable result of a method for stimulating visual neural tissue to from artificial vision.
 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0129207 to Fried et al. (hereinafter referred to as “Fried”).
Shaw discloses the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue is stimulating with charged balanced cathodic and anodic pulses. However, Fried, in a related art: electrical stimulation of retinal cells, .
 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw in view of Fried as applied to claim 9 above, and further in view of US Patent No. 6,458,157 to Suaning.
Shaw in view of Fried teaches the method according to claim 9, but does not expressly teach shorting the plurality of electrodes to ground after the anodic pulses.
However, Suaning, in a related art: retinal stimulator, teaches that balance of electrical charge is critical to the safety and efficiency of retinal stimulation and that the charge balance requirement is achieved by two stimulus phases of opposite polarity (e.g., column 15, line 24-column 16, line 19) and a preferred embodiment where the stimulus is delivered to one of the electrodes and the return path for the stimulus is through a remote grounding electrode (e.g., column 16, lines 8-19 of Suaning). Thus, after the anodic pulse, the plurality of electrodes are grounded. Consequently, one of ordinary skill in the art would have recognized the benefits of grounding electrodes after the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,170,682 in view of US Patent Application Publication No. 2005/0245994 to Varrichio et al. (hereinafter referred to as “Varrichio”). The ‘682 patent differs from the claimed invention in that the “reducing stimulation” step is not claimed. As noted above in item 4, the conditional “if’ renders this step indefinite. However, when the total power dissipation exceeds the predetermined maximum power dissipation, Varrichio teaches, in a related art implanted stimulation device, delivery of stimulation pulses followed by active pulses of opposite polarity to avoid charge accumulation and reducing the driving voltage and a load within the electrical path for delivery of pulses to reduce power dissipation (e.g. abstract and .

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2003/0130699 to Kelly et al. is directed to a system and method of power efficient electrical stimulation in the field of medical devices where power requirements of a tissue stimulator are minimized in order to increase patient safety, which suggests that stimulation should be reduced when the total power exceeds a predetermined value (e.g., abstract and paragraph [0005] of Kelly). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792